DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
The present Office Action is based upon the original patent application as modified by the preliminary amendment filed on June 1, 2022.  Claims 21-32 are now pending in the present application. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement submitted on June 1, 2022 has been considered by the Examiner and made of record in the application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 5, 7, 8, 10, and 11 of U.S. Patent No. 11,395,019 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are equivalent in scope and embodiment and are anticipated by the claims of the patent.  
Instant Application (17/830,305)
U.S. Patent No. 11,395,019 B2
Claim 21
Claim 1
A method of processing data in a transmitting system, the method comprising: 

encoding service data of a service delivered through one of a real time object delivery over unidirectional transport (ROUTE) session or a MPEG media transport protocol (MMTP) session; mapping the encoded service data by a Non Uniform Constellation (NUC); encoding first signaling data for fast channel scans and service acquisition, wherein the first signaling data includes access information for obtaining second signaling data, service identification information for identifying the service, channel information of the service, and name information of the service, and wherein the second signaling data provides information for discovery and acquisition of the service; and transmitting a broadcast signal including one or more frames that include the mapped service data, the encoded first signaling data, and physical layer signaling data through a broadcast network, wherein the second signaling data is transmitted through one of the broadcast network or a broadband network, wherein the physical layer signaling data includes encoding information and modulation information of the service data, and wherein the physical layer signaling data further includes flag information for indicating whether the first signaling data is included in a current frame.
A method of processing data in a transmitting system, the method comprising: 

encoding service data of a service delivered through one of a real time object delivery over unidirectional transport (ROUTE) session or a MPEG media transport protocol (MMTP) session; mapping the encoded service data by a Non Uniform Constellation (NUC); encoding first signaling data for fast channel scans and service acquisition, wherein the first signaling data includes access information for obtaining second signaling data, service identification information for identifying the service, category information for indicating a category of the service, and status information for identifying whether the service is hidden, and wherein the second signaling data provides information for discovery and acquisition of the service; and transmitting a broadcast signal including one or more frames that include the mapped service data, the encoded first signaling data, and physical layer signaling data, wherein the physical layer signaling data includes encoding information and mapping information of the service data, and wherein the physical layer signaling data further includes flag information for identifying whether the first signaling data is included in a current frame.
Claim 22 is anticipated by claim 2 of the patent.
Claim 23 is anticipated by claim 1 of the patent.
Claim 24
Claim 4
An apparatus for processing data in a transmitting system, the apparatus comprising: a first encoder configured to encode service data of a service delivered through one of a real time object delivery over unidirectional transport (ROUTE) session or a MPEG media transport protocol (MMTP) session; a mapper configured to map the encoded service data by a Non Uniform Constellation (NUC); a second encoder configured to encode first signaling data for fast channel scans and service acquisition, wherein the first signaling data includes access information for obtaining second signaling data, service identification information for identifying the service, channel information of the service, and name information of the service, and wherein the second signaling data provides information for discovery and acquisition of the service; and a transmitter configured to transmit a broadcast signal including one or more frames that include the mapped service data, the encoded first signaling data, and physical layer signaling data through a broadcast network, wherein the second signaling data is transmitted through one of the broadcast network or a broadband network, wherein the physical layer signaling data includes encoding information and modulation information of the service data, and wherein the physical layer signaling data further includes flag information for indicating whether the first signaling data is included in a current frame.
An apparatus for processing data in a transmitting system, the apparatus comprising: a first encoder configured to encode service data of a service delivered through one of a real time object delivery over unidirectional transport (ROUTE) session or a MPEG media transport protocol (MMTP) session; a mapper configured to map the encoded service data by a Non Uniform Constellation (NUC); a second encoder configured to encode first signaling data for fast channel scans and service acquisition, wherein the first signaling data includes access information for obtaining second signaling data, service identification information for identifying the service, category information for indicating a category of the service, and status information for identifying whether the service is hidden, and wherein the second signaling data provides information for discovery and acquisition of the service; and a transmitter configured to transmit a broadcast signal including one or more frames that include the mapped service data, the encoded first signaling data, and physical layer signaling data, wherein the physical layer signaling data includes encoding information and mapping information of the service data, and wherein the physical layer signaling data further includes flag information for identifying whether the first signaling data is included in a current frame.
Claim 25 is anticipated by claim 5 of the patent.
Claim 26 is anticipated by claim 4 of the patent.
Claim 27
Claim 7
A method of processing data in a receiving system, the method comprising: receiving a broadcast signal including one or more frames that include service data of a service, first signaling data for fast channel scans and service acquisition, and physical layer signaling data through a broadcast network, wherein the physical layer signaling data includes encoding information and modulation information of the service data, wherein the physical layer signaling data further includes flag information for indicating whether the first signaling data is included in a current frame, wherein the service data is delivered through one of a real time object delivery over unidirectional transport (ROUTE) session or a MPEG media transport protocol (MMTP) session, wherein the first signaling data includes access information for obtaining second signaling data, service identification information for identifying the service, channel information of the service, and name information of the service, wherein the second signaling data provides information for discovery and acquisition of the service, and wherein the second signaling data is received through the broadcast network or a broadband network; decoding the first signaling data; de-mapping the service data based on the modulation information; decoding the de-mapped service data based on the encoding information; obtaining the second signaling data based on the first signaling data; and providing the service to a user by discovering and acquiring the service including the service data based on the second signaling data.
A method of processing data in a receiving system, the method comprising: receiving a broadcast signal including one or more frames that include service data of a service, first signaling data for fast channel scans and service acquisition, and physical layer signaling data, wherein the physical layer signaling data includes encoding information and mapping information of the service data, wherein the physical layer signaling data further includes flag information for identifying whether the first signaling data is included in a current frame, wherein the service data is delivered through one of a real time object delivery over unidirectional transport (ROUTE) session or a MPEG media transport protocol (MMTP) session, wherein the first signaling data includes access information for obtaining second signaling data, service identification information for identifying the service, category information for indicating a category of the service, and status information for identifying whether the service is hidden, and wherein the second signaling data provides information for discovery and acquisition of the service; decoding the first signaling data; de-mapping the service data based on the mapping information; decoding the de-mapped service data based on the encoding information; obtaining the second signaling data based on the first signaling data; and providing the service to a user by discovering and acquiring the service including the service data based on the second signaling data.
Claim 28 is anticipated by claim 8 of the patent.
Claim 29 is anticipated by claim 7 of the patent.
Claim 30
Claim 10
An apparatus for processing data in a receiving system, the apparatus comprising: a tuner configured to receive a broadcast signal including one or more frames that include service data of a service, first signaling data for fast channel scans and service acquisition, and physical layer signaling data through a broadcast network, wherein the physical layer signaling data includes encoding information and modulation information of the service data, wherein the physical layer signaling data further includes flag information for identifying whether the first signaling data is included in a current frame, wherein the service data is delivered through one of a real time object delivery over unidirectional transport (ROUTE) session or a MPEG media transport protocol (MMTP) session, wherein the first signaling data includes access information for obtaining second signaling data, service identification information for identifying the service, channel information of the service, and name information of the service, wherein the second signaling data provides information for discovery and acquisition of the service, and wherein the second signaling data is received through the broadcast network or a broadband network; a first decoder configured to decode the first signaling data; a demapper configured to de-map the service data based on the modulation information; and a second decoder configured to decode the de-mapped service data based on the encoding information; a first processor configured to obtain the second signaling data based on the first signaling data; and a second processor configured to provide the service to a user by discovering and acquiring the service including the service data based on the second signaling data.
An apparatus for processing data in a receiving system, the apparatus comprising: a tuner configured to receive a broadcast signal including one or more frames that include service data of a service, first signaling data for fast channel scans and service acquisition, and physical layer signaling data, wherein the physical layer signaling data includes encoding information and mapping information of the service data, wherein the physical layer signaling data further includes flag information for identifying whether the first signaling data is included in a current frame, wherein the service data is delivered through one of a real time object delivery over unidirectional transport (ROUTE) session or a MPEG media transport protocol (MMTP) session, wherein the first signaling data includes access information for obtaining second signaling data, service identification information for identifying the service, category information for indicating a category of the service, and status information for identifying whether the service is hidden, and wherein the second signaling data provides information for discovery and acquisition of the service; a first decoder configured to decode the first signaling data; a demapper configured to de-map the service data based on the mapping information; and a second decoder configured to decode the de-mapped service data based on the encoding information; a first processor configured to obtain the second signaling data based on the first signaling data; and a second processor configured to provide the service to a user by discovering and acquiring the service including the service data based on the second signaling data.
Claim 31 is anticipated by claim 11 of the patent.
Claim 32 is anticipated by claim 10 of the patent.


Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUK JIN KANG whose telephone number is (571)270-1771.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chirag Shah can be reached on (571) 272-3144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/Suk Jin Kang/
Examiner, Art Unit 2477
November 17, 2022